               Case: 19-01063      Doc: 14           Filed: 10/16/19   Page: 1 of 15



Dated: October 16, 2019

The following is ORDERED:




                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:                                           )
                                                 )               Case No. 19-11872-JDL
                                      1
Vetter Assets Service, LLC, et al.,              )               Ch. 11
                                                 )               Jointly Administered
                    Debtor in Possession,        )
                                                )
                                                 )
ValorBridge Partners, LLC, a Georgia             )
limited liability company                        )
                                                 )
                      Plaintiff,                 )
                                                 )
               v.                                )               ADV. 19-1063-JDL
                                                 )
Intrust Bank, N.A.                               )
                                                )
                      Defendant.                 )

                OPINION AND ORDER GRANTING MOTION TO DISMISS

                                          I. Introduction

         This is an adversary proceeding brought by Plaintiff ValorBridge Partners, LLC


         1
         Debtors in these Chapter 11 cases are: Vetter Assets Service, LLC, Case No. 19-11872;
A Better Used Trux, LLC, Case No. 19-11873-JDL; and Source One Capital, LLC, Case No. 19-
11874.
               Case: 19-01063       Doc: 14      Filed: 10/16/19     Page: 2 of 15




(“ValorBridge”), a secured creditor of the Debtor, Source One Capital, LLC (“SOC”), against

Defendant Intrust Bank, N.A. (“Intrust”), another secured creditor of SOC, seeking to

equitably subordinate Intrust’s claim pursuant to 11 U.S.C. §§ 510 and 506. 2

       Pursuant to Fed.R.Civ.P. 12(b)(6), applicable to bankruptcy proceedings by Fed.R.

Bankr.P. 7012(b)(6)3, Intrust has moved to dismiss ValorBridge’s Amended Complaint on

the basis that it fails to state a claim for relief upon which relief can be granted. Before the

Court for consideration are Intrust Bank’s Motion to Dismiss for Failure to State a Claim

(the “Motion”) [Doc. 7], the Response and Objection to Motion to Dismiss filed by

ValorBridge (the “Response”) [Doc. 8] and Intrust Bank’s Reply Brief in Further Support of

its Motion to Dismiss [Doc. 12]. The below constitute the Court’s Findings of Fact and

Conclusions of Law required by Rules 7052 and 9014.

                                         II. Jurisdiction

       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1334(b) as a

matter arising under 11 U.S.C. §§ 510 and 506 and the Order of Reference contained in

Local Rule LCvR 81.4 for the United States District Court for the Western District of

Oklahoma. Pursuant to 28 U.S.C. § 157(b)(2)(K), this action is a core proceeding since

it relates to the validity, extent, or priority of liens. Further, both parties have consented to

entry of final orders or judgment by the bankruptcy court pursuant to Rules 7008 and

7012(b).

       2
        Unless otherwise noted, all statutory references are to sections of the United States
Bankruptcy Code, 11 U.S.C. § 101 et seq.
       3
         All future references to “Rule” or “Rules” are to the Federal Rules of Bankruptcy Procedure
or to the Federal Rules of Civil Procedure made applicable to bankruptcy proceedings, unless
otherwise indicated.


                                                 2
              Case: 19-01063      Doc: 14     Filed: 10/16/19    Page: 3 of 15




                       III. The Standards for a Motion to Dismiss

       A motion to dismiss for “failure to state a claim upon which relief can be granted” is

governed by Rule 12(b)(6), made applicable to adversary proceedings by Rule 7012. The

purpose of a motion to dismiss under Rule 12(b)(6) is to test “the sufficiency of the

allegations within the four corners of the complaint after taking those allegations as true.”

Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994). In considering a motion to

dismiss, the Court must evaluate the facts alleged in the complaint in the light most

favorable to the plaintiff. Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir. 2006). The

Court must construe a complaint in the light most favorable to the plaintiff, taken as true

all factual allegations and making all reasonable inferences in the plaintiff’s favor that can

be drawn from the pleadings. Casanova v. Ulibarri, 595 F.3d 1120, 1124 (10th Cir. 2010).

“That the Court excepts them as true, however, does not mean allegations in the complaint

are in fact true; a plaintiff is not required to prove his case at the pleading stage.”

Higginbottom v. Mid-Del School District, 2016 WL 951691 *2 (W.D. Okla. 2016). The Court

must not “weigh potential evidence that the parties might present at trial” in order to test

the sufficiency of the complaint. Sutton v. Utah State School for the Deaf and Blind, 173

F.3d 1226, 1236 (10th Cir. 1999). It is well recognized that “granting a motion to dismiss

is a harsh remedy which must be cautiously studied, not only to effectuate the spirit of the

liberal rules of pleadings but also to protect the interests of justice”. Dias v. City and

County of Denver, 567 F.3d 1169, 1178 (10 th Cir. 2009).

       To survive a motion to dismiss under Rule 12(b)(6), the complaint must contain

enough facts to state a cause of action that is “plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955 (2007). In Twombly, the Supreme Court

                                              3
              Case: 19-01063      Doc: 14     Filed: 10/16/19    Page: 4 of 15




ruled that a complaint “does not need detailed factual allegations,” but must contain

“enough facts to state a claim to relief that is plausible on its face.” Id. (Emphasis added).

In other words, the plaintiff must “nudge [his] claims across the line from conceivable to

plausible.” Id. Thus, in Twombly, the Supreme Court formulated a “plausibility standard”

for evaluating whether a complaint survives a motion to dismiss. In re Ward, 589 B.R. 424,

427 (Bankr. W.D. Okla. 2018).

       In applying Twombly’s “plausibility standard”, the Tenth Circuit has held that the

standard lies as a middle ground between “heightened fact pleading” and “formulaic

recitation of the elements of a cause of action.” Robbins v. Oklahoma, ex rel., Department

of Human Services, 519 F.3d 1242, 1247 (10th Cir. 2008). See also Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S.Ct. 1937 (2009) (“A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”); Cook v. Baca, 512 Fed.Appx. 810, 821

(10th Cir. 2013); Lamar v. Boyd, 508 Fed. Appx. 711, 713-14 (10th Cir. 2013); Ridge at Red

Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (a complaint must give the

court reason to believe the plaintiff has a reasonable likelihood of mustering factual support

for the claims raised). A dismissal under Rule 12(b)(6) may be based on the lack of a

cognizable legal theory or the absence of sufficient facts alleged under a cognizable legal

theory. Bare legal conclusions and simple recitations of the elements of a cause of action

do not satisfy this standard. Twombly, 550 U.S. at 555; In re AgFeed USA, LLC, 546 B.R.

318, 337 (Bankr. D. Del. 2016) (A complaint is insufficient when its allegations simply

mirror the language of the applicable statutory section).




                                              4
                Case: 19-01063    Doc: 14    Filed: 10/16/19    Page: 5 of 15




                          IV. The Allegations of the Complaint

       As an introductory matter, although the Debtor in this adversary is SOC, there are

two affiliates of SOC which are also in bankruptcy and whose identification is necessary

to understand the allegations of ValorBridge’s Amended Complaint: A Better Used Trux,

LLC (“ABUT”) and Vetter Assets Service, LLC (“VAS”). These three entities are generally

referred to herein by the stated abbreviations, or may be at times collectively referred to

as “Debtors”.

       Since a motion to dismiss is judged on the well-pled allegations of a complaint being

accepted as true, the substantive allegations of Plaintiff’‘s Amended Complaint, [Doc. 4],

need to be examined, and the Court must determine whether the Complaint alleges

sufficient facts supporting all the elements necessary to establish an entitlement to relief

under the claims raised. Lane v. Simon, 495 F.3d 1182, 1186 (10th Cir. 2007). The

relevant factual allegations of the Amended Complaint are as follows:

       1. On October 1, 2015, Intrust made a loan to SOC in the original principal amount

of $2,800,000 (“Intrust Loan No. 1"). Intrust Loan No. 1 was guaranteed by ABUT and

Brian Vetter and was to mature on September 29, 2016.

       2. Under the terms of the Intrust Loan No. 1, SOC covenanted to maintain all books

and records in accordance with GAAP and permit Intrust to examine and audit its books.

SOC further covenanted to provide, among other things, annual tax returns, quarterly and

year-end financial statements, monthly listing of lease receivables and copies of all leases.

In addition, ABUT covenanted to provide year-end financial statements.

       3. To secure repayment of Intrust Loan No. 1, on October 1, 2015, SOC executed

and delivered to Intrust a Commercial Security Agreement (“Intrust Security Agreement”).

                                             5
              Case: 19-01063      Doc: 14    Filed: 10/16/19    Page: 6 of 15




Under the terms of the Intrust Security Agreement, SOC granted Intrust a security interest

in SOC’s accounts, deposit accounts, contract rights, inventory, equipment, machinery,

furnishings, furniture, chattel paper, instruments, general intangibles and rights to payment

of every kind, including, but not limited to, Schedule of Lease Receivables. The Intrust

Security Agreement did not grant Intrust a security interest in any assets of VAS or ABUT.

       4. Intrust perfected its security interest in SOC’s assets by the filing of a Uniform

Commercial Code (“UCC”) Financing Statement in the Office of the Oklahoma County

Clerk on October 12, 2015. Intrust has not filed a financing statement claim relating to a

security interest in any assets of VAS or ABUT.

       5. On July 18, 2017, Intrust Loan No. 1 was renewed and modified under the terms

of Amendment Number Two to Business Loan Agreement (“Intrust Loan Amendment

Two”) which, among other things, added VAS as an additional guarantor of Intrust Loan

No. 1. As part of the same transaction, SOC executed a promissory note (“Intrust Loan

Amendment Two Note”) which refinanced the outstanding balance on Intrust Loan No. 1

in the amount of $2,550,000.

       6. On December 29, 2017, the Debtors executed and delivered to ValorBridge a

Secured Promissory Note (“VBP Note”) in the amount of $1,250,000. The funds advanced

under the VPS Note were utilized by the Debtors to pay off all existing indebtedness owed

by VAS and ABUT, to pay off a secured loan to BancFirst and for use as working capital

by the Debtors.

       7. To secure payment of the VBP note, on December 29, 2017, Debtors executed

and delivered to ValorBridge a Security (“VBP Security Agreement”) which granted

ValorBridge a security interest in all personal property of the Debtors, including but not

                                             6
              Case: 19-01063       Doc: 14     Filed: 10/16/19     Page: 7 of 15




limited to, all accounts and rights to payment, general intangibles, instruments, documents

of title, furniture, fixtures, equipment, and inventory, as well as proceeds and products

thereof and all after-acquired property (the “VBP Collateral”). Under the terms and

conditions of the VBP Security Agreement, ValorBridge was granted a first and prior

perfected security interest in all assets of VAS and ABUT.

       8. ValorBridge perfected its security interest in the VBP Collateral by filing its UCC

Financing Statements in the office of the County Clerk of Oklahoma County and the

Delaware Department of State.

       9.   Under the terms of the Intrust Loan No. 1, as modified by Intrust Loan

Amendment Two, the Debtors were prohibited from borrowing funds from any other lender

without the express written consent of Intrust. Prior to closing and funding the VBP Note,

the Debtors and ValorBridge sought and obtained the express written consent of Intrust

to the terms and conditions of the VBP Loan Documents.

       10. On December 28, 2017, Intrust executed and delivered to ValorBridge an

“Acknowledgment and Consent” to the VBP Note, the VBP Security Agreement and the

VBP Pledge Agreement (the “Intrust Consent”). By the Intrust Consent, Intrust consented

to the first priority security interest granted by the Debtors to ValorBridge in the VBP

collateral and acknowledged and consented to the filing of the financing statements by

VBP to perfect its first priority security interest in the VBP Collateral.

       11. Under the terms of the VBP Note, as acknowledged and consented to by

Intrust, the Debtors were prohibited from amending or modifying the terms of the Intrust

Loan Amendment Number Two Note or any agreement or instrument in connection

therewith or incurring any additional indebtedness (including with Intrust) without the

                                               7
             Case: 19-01063      Doc: 14     Filed: 10/16/19    Page: 8 of 15




express written consent of ValorBridge.

       12. On or about September 18, 2018, without the express written consent of

ValorBridge, Intrust and SOC modified the terms of the Intrust Loan Amendment Number

Two Note by extending the maturity date for repayment of the balance of January 18,

2021, to October 2, 2021, and by increasing the monthly payments due from SOC.

       13. During the period from the date the VBP Note was funded to the date of

execution of the Intrust Note Number Three, Intrust extended additional financial

accommodations to SOC without the consent of ValorBridge such that the balance on the

Intrust Loan Amendment Number Two Note did not decrease as required by the terms of

that note.

       14. Neither Intrust nor the Debtors sought or obtained the consent of ValorBridge

to the execution and delivery of the Intrust Note Number Three for the financial

accommodations provided to SOC in the period of time between the execution of the VBP

Note and execution of the Intrust Note Number Three.

       15. By acknowledging and consenting to the VBP Note, VBP Security Agreement,

VBP Pledge Agreement, and the security interest granted to ValorBridge by the Debtors,

Intrust knew or should have known that ValorBridge was relying on the restrictions set forth

in the VBP Note prohibiting Intrust from modifying the payment schedule of Intrust Loan

Amendment Number Two. ValorBridge reasonably relied upon such restrictions in the

VBP Note and Intrust’s Consent thereto.

       16. As of the date of the execution of the Intrust Note Number Three, the balance

due on Intrust Loan Amendment Number Two Note should have been reduced to a

principal amount of $1,747,691.71. However, as a result of the financial accommodations

                                             8
              Case: 19-01063      Doc: 14     Filed: 10/16/19    Page: 9 of 15




granted to SOC by Intrust, the balance had only been reduced to a principal amount of

$2,391,000, a difference of $643,308.23.

       17. The conduct of Intrust in modifying the Intrust Loan Amendment Number Two

was inequitable, a breach of its agreement with ValorBridge, and caused harm to

ValorBridge by deteriorating ValorBridge’s second lien position on the assets of SOC.

       18.   The secured claim of Intrust in the assets of SOC should be wholly

subordinated to the perfected secured claim of ValorBridge, or at the very least the sum

of $643,308.23 of the secured claim of Intrust in the assets of SOC should be subordinated

to the secured claim of ValorBridge.

       19. The Amended Complaint requests that the Court subordinate the secured claim

of Intrust in the assets of SOC to the perfected secured claim of ValorBridge fully or, in the

alternative, in the amount of $643,308.23; that the Court determine that ValorBridge holds

a first and superior perfected security interest in the BancFirst Collateral, and that

ValorBridge recover its attorney’s fees and costs.

                                       V. Discussion

       Intrust’s Motion to Dismiss asserts that ValorBridge’s Amended Complaint fails to

state a claim for equitable subordination under 11 U.S.C. § 510. Section 510 of the

Bankruptcy Code permits subordination of claims in specific circumstances. Relevant to

the present case is § 510(c) which states that courts may, “under principles of equitable

subordination, subordinate for purposes of distribution all or part of an allowed claim to all

or part of another allowed claim...” 11 U.S.C. § 510(c)(1). Equitable subordination is a

remedy intended to “ensure fairness in the bankruptcy process as a whole,” rather than

securing fairness between particular creditors. In re QuVIS, Inc., 469 B.R. 353, 366 (D.

                                              9
             Case: 19-01063       Doc: 14     Filed: 10/16/19    Page: 10 of 15




Kan. 2012) (quoting Norton Bankruptcy Law & Practice § 53:3 (3d ed. 2012)); In re Big

Wheel Holding Co., Inc., 214 B.R. 945, 953 (D. Del.1997). It is well established that

“equitable subordination is an extraordinary remedy to be employed by courts sparingly.”

In re Alternate Fuels, Inc., 789 F.3d 1139, 1154 (10 th Cir. 2015)

       Tenth Circuit equitable subordination case law requires that three elements be

established by the Plaintiff: (1) that the claimant has engaged in some type of inequitable

conduct; (2) that the misconduct has resulted in injury to the creditors or conferred an

unfair advantage to the claimant; and (3) that subordination of the claim is not inconsistent

with the Bankruptcy Code. In re Hedged-Investments Associates, Inc., 380 F.3d 1292,

1300 (10th Cir. 2004); Sloan v. Zions First National Bank (In re Castletons, Inc.), 990 F.2d

551, 559 (10th Cir. 1993); In re 5000 Skelly Corp., 142 B.R. 442, 446 (Bankr. N.D. Okla.

1992); In re Rent-Rite Superkegs West, Ltd.,603 B.R. 41, 85 (Bankr. D. Colo. 2019). Our

Circuit has identified inequitable conduct as “the critical inquiry”. Castletons, 990 F.2d at

559 (In considering these factors, “[t]he critical inquiry ... is whether there has been

inequitable conduct on the part of the party whose debt is sought to be subordinated.”); In

re QuVIS, Inc., 446 B.R. 490, 499 (Bankr. D Kan. 2011). “Focusing on this element

determines the Plaintiff’s equitable subordination claim.” Id.

       The Tenth Circuit has identified three categories of misconduct: (1) fraud, illegality,

and breach of fiduciary duties; (2) undercapitalization; or (3) claimant’s use of the debtor

as a mere instrumentality or alter ego. In re Hedged-Investments Associates, Inc., 380

F.3d 1292, 1301 (10th Cir. 2004). Neither the second nor third categories is at issue in this

case. It is clear from the Amended Complaint that any claim for equitable subordination

would fall, if at all, within the first category of “misconduct”. However, ValorBridge does not

                                              10
             Case: 19-01063         Doc: 14   Filed: 10/16/19   Page: 11 of 15




allege that Intrust committed any act of “fraud, illegality, or breach of fiduciary duty.”

Rather, it only alleges that Intrust’s modifying its loan agreements and extending additional

financial accommodation to SOC in alleged violation of the Acknowledgment and Consent

Agreement was “inequitable”. “Generally, it is not enough to simply allege that a defendant

engaged in ‘inequitable conduct’, [and] the party seeking equitable subordination must

allege conduct that fits within one of these three categories.” Carter-Waters Oklahoma, Inc.

v. Bank One Trust Co., N.A.. (In re Eufaula Industrial Authority), 266 B.R. 483, 489 (10th

Cir. BAP 2001); Rent-Rite Superkegs West, Ltd., 603 B.R. at 85; In re Granite Partners,

L.P., 210 B.R. 508, 515 (Bankr. S.D. N.Y. 1997) (“[I]t is not enough to allege simply that

the defendant engaged in ‘inequitable conduct’; the party seeking equitable subordination

must allege conduct that fits within one of the these three paradigms.”); In re Lois/USA,

Inc., 264 B.R. 69, 135 (Bankr. S.D. N.Y. 2001).

       In its Response and Objection to Intrust’s Motion, not in the Amended Complaint,

ValorBridge alleges that “Intrust’s conduct was ‘inequitable’ and that Intrust occupied a

fiduciary position.” [Doc. 8, pg 5]. ValorBridge acknowledges, however, that though it “did

not use the words ‘fiduciary duty’ in its Amended Complaint, the facts alleged nonetheless

establish that such a relationship existed between ValorBridge and Intrust and that Intrust

breached that duty.” Id. There are at least two problems with Valorbrige’s argument. First,

if it believed it was in a fiduciary relationship with Intrust, it was incumbent upon

ValorBridge to have alleged it. Second, and perhaps more importantly, as a matter of law

the allegations of the Amended Complaint, even if accepted as true, do not show that such

a fiduciary relationship existed.

       The Court recognizes, as argued by ValorBridge, that Oklahoma courts have not

                                              11
             Case: 19-01063      Doc: 14     Filed: 10/16/19    Page: 12 of 15




given a precise definition of a fiduciary relationship, see MidAmerica Federal Savings &

Loan Association v. Shearson/American Express Inc., 886 F.2d 1249, 1257 (10th Cir.

1989), are not limited to any specific legal relationship but may arise whenever

              there is confidence reposed on one side and resulting
              domination and influence on the other.... [A] fiduciary
              relationship springs from an attitude of trust and confidence
              and is based on some form of agreement, either expressed or
              implied, from which it can be said the minds have been met to
              create a mutual obligation.

Lowrance v. Patton, 710 P.2d 108, 112 (Okla. 1985); Devery Implement Co., v. J.I. Case

Co., 944 F.2d 724, 730 (10th Cir. 1991).          Another Oklahoma court described the

relationship as occurring “‘when the circumstances make it certain the parties do not deal

on equal terms, but on the one side there is an overmastering influence, or, on the other,

weakness, dependence, or trust, justifiably reposed; in both an unfair advantage is

possible.’” In re Kelley, 215 B.R. 468, 472 (10th Cir. BAP 1997) (quoting In re Estate of

Beal, 769 P.2d 150, 155 (Okla 1989).

       ValorBridge argues that given the flexible definition of “fiduciary” under Oklahoma

law, its allegations in the Amended Complaint that “Intrust knew or should have known that

ValorBridge was relying on the restrictions set forth in the VBP Note” ... and that it

“reasonably relied upon such restrictions in the VBP Note and Intrust’s Consent” sufficiently

constitutes facts stating a claim of fiduciary status. [Doc. 4, ¶ 35]. Under the Oklahoma law

cited above, however, those allegations do not state a claim of establishing fiduciary status.

       In its Response and Objection, ValorBridge attempts to supplement the allegations

of the Amended Complaint by explaining that “ValorBridge and Intrust had a relationship

whereby ValorBridge placed its trust and confidence in Intrust, and relied on Intrust’s (sic)



                                             12
             Case: 19-01063       Doc: 14     Filed: 10/16/19    Page: 13 of 15




integrity, such that Intrust would not modify its loan to the detriment of ValorBridge.” [Doc.

8, pg. 7]. Assertions of “trust and confidence” and relying upon the other contracting

party’s “integrity” is not sufficient to create a fiduciary relationship. As stated in Devery

Implement Co. v. J. I. Case Co., 944 F.2d 724, 730 (10 th Cir. 1991):

              Certainly, most contracts involve a degree of the factors
              indicative of reposed trust and confidence. For example, all
              contracts ultimately involve mutual intent, and many involve
              disparate bargaining power; however, only those instances
              which involve a veritable ‘substitution of the will of the
              defendant for that of the plaintiff in material matters involved in
              the transaction’ will give rise to fiduciary duties. Sellers v.
              Sellers, 428 P.2d 230, 236 (Okla.1967) (citing Derdyn v. Low,
              94 Okl. 41, 220 P. 945 (Okla.1922)). This ensures that
              common commercial dealings are not subject to heightened
              fiduciary responsibilities. As we have held, parties may deal at
              arms length for mutual profit without subjecting themselves to
              heightened fiduciary duties. See Appleman v. Kansas-
              Nebraska Natural Gas Co., 217 F.2d 843, 848-49 (10th Cir.
              1955).

A non-insider creditor “generally owes no fiduciary or contractual duty to the other creditors

of a debtor ...” Eufaula Industrial Authority, 266 B.R. at 489. Absent more, “a simple

breach of contract is insufficient to support a claim of equitable subordination.” In re

Daewoo Motor America, Inc., 471 B.R. 721, 748 (C.D. Cal. 2012); Kham & Nate’s Shoes

No. 2, Inc. v. First Bank of Whiting, 908 F.2d 1351, 1357 (7th Cir. 1990); 80 Nassau

Associates v. Crossland Federal Savings Bank (In re 80 Nassau Associates), 169 B.R.

832, 838 (Bankr. S.D. N.Y. 1994). Accepting ValorBridge’s argument that its inter-creditor

contractual transaction created a fiduciary relationship because it was entering into the

same in reliance upon Intrust’s integrity would be tantamount to making almost any

commercial contractual agreement a fiduciary relationship. What ValorBridge might have

is a claim for breach of contract or another theory which need not be litigated in this

                                              13
               Case: 19-01063        Doc: 14    Filed: 10/16/19      Page: 14 of 15




bankruptcy.4

       While the circumstances are “few and far between”, a fiduciary duty may also exist

where non-insider, non-fiduciary creditor’s claims are involved, but the level of pleading and

proof is even higher. The more arms-length or bona fide the transaction, the less

possibility of its inequitability.    Kham & Nates Shoes, 908 F.2d at 1356 (“Cases

subordinating the claims of creditors that dealt at arms length with the debtor are few and

far between.”). A majority of courts, including those within the Tenth Circuit have described

the degree of inequitable conduct warranting equitable subordination as “gross and

egregious, tantamount to fraud, misrepresentation, overreaching or spoliation, or involving

moral turpitude.” Alternate Fuels, 789 F.3d at 1155; Eufaula Industrial Authority, 266 B.R.

at 489; In re Sunbelt Grain WKS, LLC, 406 B.R. 918, 935 (Bankr. D. Kan. 2009). See, In

re Epic Capital Corp, 2003 WL 683165 (Bankr. D. Del. 2003) (although distinguishable

upon its facts from the present case, the court held that equitable subordination was not

warranted, even though a subsequent secured lender took its lien in violation of a prior

creditor’s negative pledge clause). The Amended Complaint is devoid of any allegation of

any conduct by Intrust that was sufficiently egregious to meet the higher standard that

applies to non-insiders and non-fiduciaries.

       For the reasons stated above, the Court concludes that Oklahoma law would not

recognize the circumstances alleged here as involving a fiduciary relationship.

Furthermore, the Amended Complaint does not allege any act required to state a claim for



       4
         The Court says “might” because it is not clear that the Acknowledgment and Consent
executed by Intrust imposed upon it any contractual liability to comply with the terms and conditions
of the Secured Promissory Note and Security Agreement and Pledge Agreement between
ValorBridge and the Debtors.

                                                 14
            Case: 19-01063      Doc: 14    Filed: 10/16/19   Page: 15 of 15




equitable subordination by a non-insider, non-fiduciary creditor. Accordingly,

      IT IS ORDERED that Intrust Bank’s Motion to Dismiss for Failure to State a Claim

[Doc. 7] is Granted.

                                          ###




                                           15
